Citation Nr: 1755045	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to attorney fees to the Appellant from benefits resulting from the March 2010 award of increased ratings for peripheral neuropathy of the bilateral lower extremities and a total disability rating based on individual unemployability (TDIU) to the Veteran.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Appellant participated in a travel board hearing with a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  However, the judge who presided over the hearing is no longer employed at the Board.  In a July 2017 letter, the Veteran and Appellant were provided with the opportunity to request a new hearing; however, they did not respond to the letter.  Accordingly, the Board will proceed with a decision.  

As a grant of benefits to the Appellant would result in a denial of benefits to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20 3(p) (2017) (defining simultaneously contested claims).  Contested claims are subject to special procedural regulations as set forth in 38 C F R §§ 19 100-19 102 (2017).  See also
38 CFR §§ 20 500 20 504, 20 713 (2017).

This appeal was remanded by the Board in May 2013 and is now ready for adjudication.


FINDING OF FACT

The record reflects that the grant of increased ratings for peripheral neuropathy of the bilateral lower extremities and a TDIU were in response to previously submitted claims; they were not the result of a Notice of Disagreement (NOD) submitted on or after June 20, 2007.


CONCLUSION OF LAW

The criteria for payment of attorney fees to the Appellant from benefits resulting from the March 2010 award of increased ratings for peripheral neuropathy of the bilateral lower extremities and a TDIU to the Veteran have not been met.  38 U.S.C. § 5904 (2012); 38 C.F.R. §§ 14.627, 14.629, 14.636 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board notes, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Further, the Appellant has not contended there is any deficiency in these duties regarding his claim for attorney fees.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375   (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Appellant and the Veteran have been provided ample opportunity to present evidence and argument in support and against the claim for attorney fees.  As noted above, a hearing was conducted in February 2013 where the Appellant testified and the Veteran was present.

Attorney Fees

In this case, the Appellant is seeking attorney fees from the past-due benefits resulting from a March 2010 rating decision's award of increased ratings for peripheral neuropathy of the bilateral lower extremities and a TDIU.  

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C. § 5904(a).  Regulations provide that agents and attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636 (c)(2). 

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C. § 5904(d); 38 C.F.R. § 14.636(h)(1).  Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  Id.  

Also, under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R. § 14.636(h)(1).

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a Notice of Disagreement (NOD) has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636(e), (f).

As an initial matter, it is noted that no final Board decision was promulgated in regard to the issues of peripheral neuropathy and entitlement to a TDIU prior to the March 2010 award of benefits.  The Board acknowledges that the Appellant was retained by the Veteran to be his attorney in actions before VA at the time of the March 2010 decision.  However, the record does not reflect that the March 2010 decision was the result of a notice of disagreement (NOD) submitted on or after June 20, 2007.  Rather, the record reflects that the decision was the direct result of claims filed in February 2008 and November 2009.  During his Board hearing, the Appellant argued that the increased peripheral neuropathy ratings in the March 2010 decision was the result of new evidence submitted after a March 2009 rating decision that originally granted service connection for the peripheral neuropathy.  However, if true, the Appellant's argument supports the fact that no NOD was ever filed before the Board granted the increased ratings.  

The Board acknowledges that the aforementioned TDIU claim was submitted on behalf of the Veteran by the Appellant, in his capacity as the Veteran's attorney.  However, as detailed above, the regulations do not provide for the payment of attorney fees where the pertinent VA benefits are the result of an original claim. Rather, there must be an NOD submitted on or after June 20, 2007.

The Board acknowledges the Appellant's argument that the Veteran is entitled to benefits as a result of the TDIU claim that was granted based on an amalgamation of conditions.  The Board is cognizant that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, the TDIU was explicitly granted based on the severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities, bilateral ankle impingement with medial tibiotalar degenerative joint disease, and diabetes mellitus.  None of the above-listed issues were on appeal prior to the rating decision issued in March 2010.  Instead, they are derived from claims submitted in June 2009 and November 2009.  Therefore, none of these conditions can be considered "intertwined" with the issue of TDIU for the purposes of payment of attorney fees.  

In view of the foregoing, the Board finds that the legal criteria for payment of attorney fees from the past-due benefits resulting from a March 2010 rating decision's award of increased ratings for peripheral neuropathy of the bilateral lower extremities and a TDIU, are not met.  As the Appellant's claim in this matter is denied based on the application of unambiguous law as applied to facts not materially in dispute; consequently, the benefit of the doubt rule as set forth at 38 U.S.C. § 5107(b) and 38 C.F.R § 3.102 are not for application.  Thus, the Appellant's claim for attorney fees is denied.


ORDER

Payment of attorney fees to the Appellant from benefits resulting from the March 2010 award of increased ratings for peripheral neuropathy of the bilateral lower extremities and a TDIU to the Veteran is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


